Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 12/30/2021. The changes and remarks disclosed therein have been considered. Claims 5, 12 have been cancelled by the amendment. Claims 1, 3-4, 6, 10-11, 13 and 16 have been amended. Therefore, claims 1-4, 6-11, 13-20 remain pending in the application.

Allowable Subject Matter
Claims 1-4, 6-11, 13-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Zhang (US 20200027519 Al).
Zhang discloses a memory system includes a memory device and a controller. The controller performs a test read operation on a read data set of the memory device, using multiple read threshold entries and determines which are good read threshold entries based on results of the read operation. The controller selects a best read threshold entry among the multiple read threshold entries based on a result of the test read operation, partitions the read data set into a good data set decodable by the best read threshold entry and a bad data set undecodable by the best read threshold entry, and sets the bad data set as a new read data set. 
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, calculating an adjusted read level by adding a characteristic offset indicating differences in characteristics between the first block and the second block to the history read level.
Regarding independent claim 11 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the controller revises the corresponding read level and performs a read retry operation on the selected physical block based on the revised read level when it is determined that the read operation performed on the physical block based on the corresponding read level has failed.
Regarding independent claim 16 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: calculating an adjusted read level by adding a characteristic offset indicating differences in characteristics between the first block and the second block to the history read level; and performing a read operation on the second block based on the adjusted read level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824